I115th CONGRESS1st SessionH. R. 847IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo preserve the name of the Squaw Creek National Wildlife Refuge, and for other purposes. 
1.Squaw Creek National Wildlife Refuge
(a)In generalThe wildlife refuge that is the subject of the Squaw Creek National Wildlife Refuge Comprehensive Conservation Plan, as approved on July 19, 2005, shall be known as the Squaw Creek National Wildlife Refuge. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the refuge referred to in subsection (a) is deemed to be a reference to the Squaw Creek National Wildlife Refuge.  
